ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on January 30, 1979 affirmed the summary final judgment of the Circuit Court of Dade County, Florida in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, 397 So.2d 671, by its opinion and judgment filed April 16, 1981 and mandate now lodged in this court, quashed this court’s judgment with directions to vacate the judgment of the trial court.
NOW, THEREFORE, It is Ordered that the mandate in this court, 366 So.2d 1221, heretofore issued in this cause on February 19,1979 is withdrawn, the judgment of this court filed January 30, 1979 is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the *531order of the trial court appealed herein is reversed and the cause is remanded for further proceedings consistent with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 9.400(a) Florida Rules of Appellate Procedure).